Dismissed and Memorandum Opinion filed December 18, 2008











Dismissed
and Memorandum Opinion filed December 18, 2008.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-08-01069-CV
____________
 
GALVESTON COUNTY DRAINAGE DISTRICT NO. 2, Appellant
 
V.
 
JEFFERY BLESSING, Appellee
 

 
On Appeal from the
405th District Court
Galveston County, Texas
Trial Court Cause
No. 07CV1140
 

 
M E M O R A N D U M   O P I N I O N
This is an
interlocutory appeal from an order denying a plea to the jurisdiction signed
October 27, 2008.  On December 5, 2008, appellant filed a motion to
dismiss the appeal.  See Tex.
R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
December 18, 2008.
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.